MEMORANDUM**
On January 26, 2006, the Board of Immigration Appeals granted petitioner’s mo*686tion to reopen and remanded to the Immigration Judge for further proceedings. Because there is no longer a final order of removal, this court lacks jurisdiction over these consolidated petitions for review. See Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir.2002) (order). Accordingly, the petitions are dismissed.
PETITIONS FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.